Citation Nr: 1611424	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  11-12 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The Veteran served on active duty from September 1990 to April 1991.

The claim for entitlement to a TDIU comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction currently resides with the RO in Detroit, Michigan.

Specifically, in December 2013, the Board determined that the Veteran's claim for a TDIU was raised in connection with his claim for an increased rating for a right knee disability.  The TDIU claim was remanded for further development.   

The Board further notes that in a June 2015 rating decision, the RO denied service connection for a left knee disability.  In a June 2015 statement, the Veteran expressed disagreement with the denial of service connection.  As a statement of the case (SOC) has not yet been provided, the Board has no discretion, and this issue must be remanded for such purpose.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is not precluded from securing or following substantially gainful employment as a result of his service-connected right knee disability. 





CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in January 2014 of the information and evidence needed to substantiate and complete a claim for total disability rating based on individual employability, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim and, as warranted by law, affording the Veteran VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order to evaluate the Veteran's claim.

LAW AND ANALYSIS

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2015).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran is service-connected for the following: right knee pain with instability, rated as 20 percent disabling and degenerative osteoarthritis of the right knee, rated as 10 percent disabling.  The right knee disabilities have a combined rating of 30 percent.  Therefore, the statutory criteria set forth in 38 C.F.R. § 4.16(a) has not been met. 

If a Veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), the issue of entitlement to a TDIU may be submitted to the Director, Compensation Service, for extraschedular consideration where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Following a review of the evidence, the Board finds that referral for extraschedular consideration is not warranted.

The Veteran contends that his service-connected right knee disability makes it impossible for him to find and hold gainful employment.  However, on VA examination in September 2008, the examiner noted that the Veteran was unemployed at the time because he was laid off of work at Chrysler but that he was able to work full-time in the past.  On VA examination in September 2010, the examiner noted that there was minimal impairment of daily occupational activities due to the right knee.  Moreover, on VA examination in May 2013, the Veteran reported that he had to resign from his last job because of pain but that he was looking for a job where he could sit down.

A disability determination from the SSA determined the Veteran to be disabled due to his service-connected right knee disability as well as nonservice-connected major depression.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  In this case, the SSA records provide evidence against the Veteran's claim because they show that he was disabled due to both his service-connected right knee disability as well as a nonservice-connected disability.

To the extent that the right knee disability affects the Veteran's employment, the assigned schedular ratings for the disability compensates the Veteran for such impairment.  The evidence does not show that referral for an extraschedular consideration is warranted.  Consequently entitlement to a TDIU is denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990).


ORDER

Entitlement to a TDIU is denied.


REMAND

As noted above, in a June 2015 rating decision, the RO denied service connection for a left knee disability.  In a June 2015 statement, the Veteran expressed disagreement with the denial of service connection.  To date, however, the RO has not issued a statement of the case (SOC) with respect to the issue in response to this notice of disagreement.  Accordingly, the Board is required to remand this issue so that the Veteran may be provided with a SOC that addresses this matter. See Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the Board will have appellate jurisdiction over this issue only if the Veteran files a timely substantive appeal.  See 38 C.F.R. § 20.302(b) (2015).

Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC pertaining to the Veteran's claim of entitlement to service connection for a left knee disability.  The issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
	KATHLEEN K. GALLAGHER	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


